Exhibit 10.54
PINNACLE FINANCIAL PARTNERS, INC.
Named Executive Officer Compensation Summary
The following table sets forth the current base salaries paid to the Chief
Executive Officer and the four other named executive officers of Pinnacle
Financial Partners, Inc. (the “Company”), the amount of the cash bonus paid to
these persons in 2009 under the Company’s 2008 Cash Incentive Plan, and the
amount of a special incentive awarded in April, 2008.

                              Current Base   2008 Cash   2008 Special Executive
Officer   Salary   Bonus (#)   Incentive(*)    
M. Terry Turner — CEO
  $ 691,000     $ 161,000     $ 200,000  
Robert A. McCabe, Jr. — Chairman of the Board
  $ 656,000     $ 153,000     $ 190,000  
Hugh M. Queener — CAO
  $ 323,000     $ 64,000     $ 100,000  
Harold R. Carpenter — CFO
  $ 323,000     $ 53,000     $ 80,000  
Charles B. McMahan — Sr. Credit Officer
  $ 215,000     $ 35,000     $ 60,000  

 

(#)   The 2008 Cash Bonus was awarded on February 13, 2009 and approximated 25%
of the executive officer’s targeted award.   (*)   The 2008 Special Incentive
was related to the successful integration of Mid-America Bancshares, Inc. into
the Company. The 2008 Special Cash Incentive Plan was approved in April, 2008 by
the Company’s Human Resources and Compensation Committee with awards distributed
to the five named executives above and 19 other Pinnacle associates.

In addition to their base salaries, these executive officers are also eligible
to:

  •   Receive cash bonuses under the Company’s 2009 Cash Incentive Plan;     •  
Participate in the Company’s equity incentive programs, which currently involves
the award of restricted stock pursuant to the Company’s 2004 Equity Incentive
Plan; and     •   Participate in the Company’s broad-based benefit programs
generally available to its employees, including health, disability and life
insurance programs and the Company’s 401k plan.

Additionally, Messrs. Turner, McCabe and Queener receive a monthly car
allowance.
On February 17, 2009, the President signed into law the American Recovery and
Reinvestment Act (“ARRA”), which, among other things, requires the Secretary of
the Treasury to promulgate executive compensation regulations applicable to
recipients of funds from the TARP Program. The regulations are required to
include, among other things, a prohibition of payments to senior executives upon
departure for any reason, a prohibition of bonuses except for limited bonuses
payable in restricted stock, a requirement of “clawback” of bonuses based on
materially inaccurate criteria, a prohibition of luxury expenditures and annual
non-binding shareholder votes on senior executive compensation. The ARRA also
provides that TARP recipients can repay the previously provided TARP assistance
without regard to the prior requirement that any repayment before December 12,
2011 could only be funded from the proceeds of an offering of Tier 1 capital.
The Company is reviewing these matters to determine what impact, if any, such
regulatory developments will have on the Company’s executive compensation
strategies.
The foregoing information is summary in nature. Additional information regarding
the named executive officer compensation will be provided in the Company’s proxy
statement to be filed in connection with the 2009 annual meeting of the
Company’s shareholders.

Page 1